Title: Ralph Izard to the American Commissioners, 5 March 1778
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Paris 5th. March 1778.
I intend to set out, as soon as my Gout and the weather will permit me, for the Court to which I have the honour of being appointed by Congress. It will be proper for me to be acquainted with such parts of your proceedings at the Court of France as will be of any assistance to me in fulfilling the objects of my Commission. You will therefore be pleased to furnish me with Copies of any Treaties you may have concluded with that Court; and likewise with any information that you think may facilitate the carrying of the wishes and expectations of Congress into execution. In forming the Treaty which I am instructed to propose to the Grand Duke of Tuscany, and in every other part of my proceedings respecting the Public, I shall be glad of your advice and assistance. I have the honour to be Gentlemen Your most obedient humble Servant
Ra: Izard.
The Honble. Benjn. Franklin, Silas Deane, & Arthur Lee Esqrs.
 
Endorsed by Arthur Lee: Mr Izard
